 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8
      GARY WAYNE ALEXANDER,

 9
                             Plaintiff,
                                                                NO. C19-0971RSL
10
                      v.

11
      U.S. BANK NATIONAL ASSOCIATION,                           ORDER GRANTING MOTION FOR
      as Trustee, et al.,                                       EXTENSION OF TIME
12
                             Defendants.
13

14

15         This matter comes before the Court on defendants’ motion for an extension of time in

16   which to file a responsive pleading. Dkt. # 7.1 The motion is unopposed and, therefore,
17   GRANTED.
18

19
           Dated this 23rd day of August, 2019.
20

21
                                                 A
                                                 Robert S. Lasnik
22                                               United States District Judge

23

24

25

26

27         1
               The moving defendants are U.S. Bank National Association, as Trustee, and Mr. Cooper.
28   ORDER OF DISMISSAL - 1
